At this time,
when I have the honour to take the floor before this
august Assembly, above all I would like to express to
you, on behalf of the Congolese people as well as on
my own behalf, my warm congratulations to Mr. Jean
Ping on his election to the presidency of the General
Assembly as well as the election of the members of his
Bureau.
I also take this occasion to congratulate and give
my continued support to Mr. Julian Hunte, the
President of the previous General Assembly, for the
significant quality of the work he accomplished during
a difficult international situation.
This debate provides me the opportunity to bring
the message of my country to the world — a message
of peace and national reconciliation — and to express
our vision concerning the violent events taking place in
the world and the most appropriate way to find lasting
solutions to those events.
In that respect, looking back at world
developments, we can only note and deplore the rise in
international terrorism in all its forms with its long line
of victims, distress and desolation. This appears to me
to be the appropriate time to announce that my
country’s commitment to the ratification of all
international legal instruments on terrorism is moving
into its final phase of adoption. Our aim is to combat
that scourge which — I repeat — spares no one.
Apart from terrorism, the international
community is confronted with the resurgence of other
disasters which are just as murderous and devastating
and which require us to strengthen our collective
efforts. In particular I am thinking of HIV/AIDS,
malaria, tuberculosis and other endemic diseases.
That list of forgotten diseases should not obscure
the immense poverty and the natural disasters that we
see throughout the world. Moreover, we must not
forget the areas of tension, civil wars and other armed
conflicts which increase the misery and hopelessness
of humanity and which thus sorely test international
peace and security.
During the intersessional period, the situation in
the Democratic Republic of the Congo has been
characterized by a process of political transition. In the
long term, we plan to organize elections which will
enable the Congolese people to freely choose their
leaders. In that respect, I would like to point out that
that process reached its midway point on 30 June 2004.
It has thus entered a decisive phase which requires
from all institutions of the transition a redoubling of
effort in order to meet the electoral deadlines as laid
out in the global agreement.
Today we can congratulate ourselves on the
following significant progress: the reunification of
national territory through the setting up of a land
commission under central authority; national
reconciliation, symbolized by the presence in the
Government of former enemies; and the beginning of
the process of integration of the army and the
establishment of the national police force.
Nevertheless, much remains to be done, including
the complete restoration of the authority of the State
throughout the country and the establishment of the
necessary internal and external conditions for the
holding of the aforementioned elections.
Thus, taking into account the desire for peace of
all of the Congolese people, and the determination
expressed many times by the transitional Government
to respect the deadlines, it is important that we
reinforce, in terms of quality and quantity, the United
Nations Organization Mission in the Democratic
Republic of the Congo (MONUC), whose support of
the forces of order will help us put an end to the
30

activism of the militias which continue to sow death
and desolation in the eastern part of the country. In
addition, given the results obtained by the political
players in the Democratic Republic of the Congo in the
fulfilment of their obligations under the global
agreement, we launch an urgent appeal to the
international community and ask it to respect its
promises and commitments in bringing about the
objectives of the transition.
The Democratic Republic of the Congo is a
peace-loving country, resolutely committed to
developing, maintaining and promoting excellent
relations with all countries dedicated to peace and
justice and particularly, with its neighbours.
Also the principle of good neighbourliness, far
from being a simple slogan, is for us a living and daily
reality. That is why I am happy to see the signature of
the terms of reference, establishing a joint verification
mechanism on the eastern border of our national
territory. This will enable us to rebuild trust in relations
in the region, a process which will culminate in the
international conference on peace, security and
development, scheduled to take place shortly.
The other major task in the Great Lakes region
remains preventing a recurrence of unfortunate events,
such as the massacres of the people in Bukuvu, Ituri
and those recently committed in Gatumba, Burundi,
during which 160 of our fellow citizens tragically lost
their lives. This assassination of Congolese refugees on
Burundian soil is the work of the enemies of peace and
of peaceful cohabitation in our subregion. The people
of Congo are waiting impatiently for the report of the
inquiry being prepared under United Nations auspices
on this very subject.
I solemnly express the Congolese people’s faith
in the United Nations, which has stood at our side at
the cost of many sacrifices. We firmly believe in its
ability to take even more responsibility on its
shoulders, with a view to the ideas and principles
contained in the Charter, particularly with regard to its
process of revitalization and the adaptation of its
structures so that it is able to rethink its working
methods in order that we will see peace, security and
peaceful cohabitation come about among peoples
throughout the world.
I would like to conclude my statement by
assuring the Assembly of our will to bring to a
successful conclusion, with the help of the whole of the
international community, the process of transition
within the set deadlines so that the sons and daughters
of the Democratic Republic of the Congo are able to
live again in peace and dignity so long denied them
and to which they legitimately have the right.